Order entered March 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01486-CR

                            CHARDONDRA JONES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F10-55726-L

                                          ORDER
       Appellant’s February 26, 2015 motion to supplement the clerk’s record is GRANTED.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the State’s August 12, 2014 amended

motion to revoke community supervision and proceed with an adjudication of guilt.



                                                     /s/   LANA MYERS
                                                           JUSTICE